                 Case 2:21-mj-00032-MLP Document 6 Filed 01/22/21 Page 1 of 3




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                             Plaintiff,                 Case No. MJ21-32 MLP

10          v.                                            DETENTION ORDER

11   JORDAN DESMOND SANCHEZ,

12                             Defendant.

13

14   Offenses charged:

15          Count 1: Obstructing Justice by Retaliating Against an Informant, 18 U.S.C. 1513(b)(2)

16          Count 2: Use of a Fire to Commit a Felon, 18 U.S.C. 844(h)(1)

17   Date of Detention Hearing: On January 21, 2021, the Court held a hearing via videoconference,

18   with the consent of Defendant Sanchez, due to the exigent circumstances as outlined in General

19   Order 18-20. This detention order is without prejudice to renewing once the court has

20   reconstituted in-person hearings.

21          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

22   based upon the reasons for detention set forth on the record and as set forth below, finds:

23

24

25
     DETENTION ORDER - 1
                Case 2:21-mj-00032-MLP Document 6 Filed 01/22/21 Page 2 of 3




 1          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

 2         1.      Defendant is charged with a violent crime.

 3         2.      Defendant is accused of manufacturing a Molotov cocktail and throwing it into

 4                 the vehicle of a confidential informant. The complaint further alleges that

 5                 Defendant was paid to torch the confidential informant’s car on fire by an

 6                 individual charged in this jurisdiction and for whom the confidential informant

 7                 provided information to the government.

 8         3.      Defendant is alleged to have admitted torching the confidential informant’s car

 9                 and being paid to do so.

10         4.      Defendant does not have stable employment. Defendant could live with his father

11                 if he were released.

12         5.      Defendant has a criminal history, had a warrant out for his arrest when he was

13                 apprehended on this matter, and has at least six warrants for prior failures to

14                 appear for court.

15         6.      Defendant poses a risk of danger due to the community and the confidential

16                 informant. Based on these findings, and for the reasons stated on the record, there

17                 does not appear to be any condition or combination of conditions that will

18                 reasonably assure the Defendant’s appearance at future court hearings while

19                 addressing the danger to other persons or the community.

20         IT IS THEREFORE ORDERED:

21         (1)     Defendant shall be detained pending trial, and committed to the custody of the

22                 Attorney General for confinement in a correction facility separate, to the extent

23

24

25
     DETENTION ORDER - 2
             Case 2:21-mj-00032-MLP Document 6 Filed 01/22/21 Page 3 of 3




 1               practicable, from persons awaiting or serving sentences or being held in custody

 2               pending appeal;

 3         (2)   Defendant shall be afforded reasonable opportunity for private consultation with

 4               counsel;

 5         (3)   On order of a court of the United States or on request of an attorney for the

 6               government, the person in charge of the corrections facility in which Defendant is

 7               confined shall deliver the Defendant to a United States Marshal for the purpose of

 8               an appearance in connection with a court proceeding; and

 9         (4)   The Clerk shall direct copies of this Order to counsel for the United States, to

10               counsel for the Defendant, to the United States Marshal, and to the United States

11               Pretrial Services Officer.

12         DATED this 22nd day of January, 2021.

13


                                                       A
14

15                                                     MICHELLE L. PETERSON
                                                       United States Magistrate Judge
16

17

18

19

20

21

22

23

24

25
     DETENTION ORDER - 3
